Appeal from a judgment of the Chautauqua County Court (John T. Ward, J.), rendered April 23, 2012. The appeal was held by this Court by order entered November 21, 2014, decision was reserved and the matter was remitted to Chautauqua County Court for further proceedings (122 AD3d 1444 [2014]).
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: We previously held this case, reserved decision and remitted the matter to County Court to rule on defendant’s motion to withdraw his guilty plea (People v Mack, 122 AD3d 1444 [2014]). Upon remittal, defendant withdrew his motion. We therefore affirm the judgment. Present — Centra, J.P., Carni, Sconiers and Valentino, JJ.